Name: 80/772/EEC: Commission Decision of 18 July 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Jeol electron microscope, model JEM 200 CX' are not fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-08-22

 Avis juridique important|31980D077280/772/EEC: Commission Decision of 18 July 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Jeol electron microscope, model JEM 200 CX' are not fulfilled Official Journal L 221 , 22/08/1980 P. 0020 - 0020 Greek special edition: Chapter 02 Volume 9 P. 0068 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 18 JULY 1980 FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' JEOL ELECTRON MICROSCOPE , MODEL JEM 200 CX ' ARE NOT FULFILLED ( 80/772/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 16 JANUARY 1980 , THE GOVERNMENT OF FRANCE HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE NOW PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' JEOL ELECTRON MICROSCOPE , MODEL JEM 200 CX ' TO BE USED FOR THE STUDY OF METALS AND ALLOYS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 22 MAY 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE OF DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS AN ELECTRON MICROSCOPE ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS ITS VERY HIGH RESOLUTION AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE APPARATUS ' EM 400 ' MANUFACTURED BY SA PHILIPS INDUSTRIELLE ET COMMERCIALE , 105 , RUE DE PARIS , 93002 BOBIGNY , FRANCE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' JEOL ELECTRON MICROSCOPE , MODEL JEM 200 CX ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . HOWEVER , THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 JULY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION